United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2071
                      ___________________________

                            Ronnie Euguene Cates

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Batesville
                                ____________

                       Submitted: December 22, 2015
                         Filed: December 29, 2015
                               [Unpublished]
                               ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Ronnie Cates appeals the district court’s1 order affirming the denial of his
applications for disability insurance benefits and supplemental security income, after
a hearing before an administrative law judge (ALJ). Following careful de novo
review, and for the reasons explained below, we conclude that substantial evidence
in the record as a whole supports the denial of Cates’s applications. See Perks v.
Astrue, 687 F.3d 1086, 1091, 1093 (8th Cir. 2012) (standard of review).

       Cates argues that the ALJ erred in failing to find that Cates’s foot pain was a
severe impairment. This argument fails: among other things, Cates did not allege any
physical impairment in his applications; he sought no medical treatment during the
three years preceding his applications; he mentioned no physical complaints or
limitations to any care provider, or in disability reports, until almost two years after
his applications; and he was able to perform a variety of daily activities. See
Dunahoo v. Apfel, 241 F.3d 1033, 1039 (8th Cir. 2001); Wagner v. Astrue, 499 F.3d
842, 851 (8th Cir. 2007).

      Cates also argues that the ALJ’s physical residual functional capacity (RFC)
determination was not supported by substantial evidence, because the record lacked
any opinion from a consultative or treating provider on Cates’s physical impairments.
The ALJ had no duty to obtain any such opinion, however, because Cates’s physical
functioning was not at issue, given the bases that he alleged for disability in his
applications and the record that was made before the ALJ. See Landess v.
Weinberger, 490 F.2d 1187, 1189 (8th Cir. 1974). The physical RFC determination
is supported by substantial evidence, as the ALJ properly considered and weighed
available medical and other relevant evidence, and based the RFC determination on
independent review of the medical records, the care providers’ treatment notes and

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerome T. Kearney, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-
lack of functional restrictions, Cates’s work history and record of treatment, and
expert opinions. See Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-